NO. 12-04-00255-CR
NO. 12-04-00257-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


BRANDON DELONG,                                      §     APPEALS FROM THE 241ST
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
            Appellant Brandon Delong pleaded guilty to two separate charges for delivery of a controlled
substance--cocaine and was placed on deferred adjudication probation for ten years.  Following a
motion by the State, the trial court revoked Appellant’s probation and sentenced him to 45 years of
imprisonment.  Appellant’s counsel has filed an Anders
 brief, stating that the record does not
present any meritorious points for appeal.  Appellant has not filed a pro se brief.  We affirm. 

Background
            Appellant was charged by information in cause numbers 241-0941-01 (12-04-00255-CR) and
241-0942-01 (12-04-00257-CR) with delivery of a controlled substance--cocaine.  On August 24,
2001, Appellant agreed to plead guilty to the offenses in exchange for no finding of guilt and being
placed on deferred adjudication probation for ten years.  The trial court also admonished Appellant
that if he violated his probation, he would be subject to the full range of punishment, which at that
time was no less than five years in prison and up to 99 years or life.  
            On September 3, 2003, the State filed an “Application to Proceed to Final Adjudication” in
each case, alleging that Appellant had violated one or more of the terms of his probation.  At the
hearing on the State’s motion, Appellant pleaded “true” to each of the allegations made in the
motion.  At the conclusion of the hearing, the trial court found all of the State’s allegations “true,”
revoked Appellant’s probation, and sentenced him to 45 years of imprisonment.  Appellant filed a
pro se notice of appeal.

Analysis Pursuant to Anders v. California  
            Appellant’s counsel has filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.   
            After conducting an independent examination of the record, we conclude that there are no
arguable grounds for appeal.  As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for
consideration with the merits of the appeal.  Having done so and finding no reversible error,
Appellant’s counsel’s motion for leave to withdraw is granted and the trial court’s judgment is
affirmed.
 
                                                                                                     SAM GRIFFITH 
                                                                                                              Justice


Opinion delivered February 28, 2005.
Panel consisted of Worthen, C.J., and Griffith, J.
DeVasto, J., not participating.




(DO NOT PUBLISH)